Title: From Thomas Jefferson to William Darlington, 29 March 1805
From: Jefferson, Thomas
To: Darlington, William


                  
                     Monticello Mar. 29. 05.
                  
                  Th: Jefferson presents his salutations to Mr. Darlington & his thanks for the pamphlet he has been so kind as to send him on the mutual influence of habits & disease which he shall peruse in the first moments of leisure with the pleasure so interesting a subject promises.
               